UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2009 OR () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-12962 CAMBRIDGE HOLDINGS, LTD. (Exact name of registrant asspecified in its charter) Colorado 84-0826695 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 106 S. University Blvd., #14 Denver, Colorado 80209 (Address of principal executive offices) (Zip Code) (303) 722-4008 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of the Registrant’s $.025 par value common stock outstanding as of February 13, 2010 was 3,509,877. CAMBRIDGE HOLDINGS, LTD. Page PART 1— Financial Information Item 1. Financial Statements Balance Sheet as of December 31, 2009 (unaudited) and June 30, 2009 3 Statements of Operations and Comprehensive Income (Loss) For the Three and Six Month Periods Ended December 31, 2009 and 2008 (unaudited) 4 Statements of Cash Flows For the Six Month Periods Ended December 31, 2009 and 2008 (unaudited) 5 Notes to Unaudited Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II - Other Information Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Submission of Matters to a Vote of Security Holders 14 Item 5. Other Information 14 Item 6. Exhibits 14 Signatures 15 2 Part I.Financial Information CAMBRIDGE HOLDINGS, LTD. BALANCE SHEET December 31, 2009 June 30, (Unaudited) 2009 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 45,723 $ 60,109 Investment securities 24,984 783,836 Prepaid and other assets 95 17,216 Total current assets 70,802 861,161 PROPERTY AND EQUIPMENT, net - 4,280 $ 70,802 $ 865,441 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ 2,674 $ 1,808 Deferred income tax liability 1,500 215,000 Total current liabilities 4,174 216,808 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Common Stock - $.025 par value, 15,000,000 Shares Authorized:3,509,877 shares issued and outstanding 87,747 87,747 Additional paid-in capital 1,390,752 1,803,232 Accumulated (deficit) (1,411,871 ) (1,242,346 ) Total stockholders’ equity 66,628 648,633 $ 70,802 $ 865,441 SEE ACCOMPANYING NOTES TO UNAUDITED FINANCIAL STATEMENTS 3 CAMBRIDGE HOLDINGS, LTD. STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended Six months ended December 31 December 31, 2009 2008 2009 2008 Revenues: Net unrealized gains (losses) oninvestment securities $ 138,543 $ (22,831 ) $ (46,308 ) $ (66,016 ) Net realized gains (losses) on investment securities (243,478 ) - (243,478 ) - Interest and dividend income - 176 2 497 Total revenues (104,935 ) (22,655 ) (289,784 ) (65,519 ) Expenses: Operating, general and administrative 96,256 29,615 118,457 149,959 Income (loss) before income taxes (201,191 ) (52,270 ) (408,241 ) (215,478 ) Income tax (benefit) expense (Note 4) (160,716 ) (6,784 ) (238,716 ) (6,784 ) Net income (loss) $ (40,475 ) $ (45,486 ) $ (169,525 ) $ (208,694 ) Other comprehensive income (loss), net of income tax: Unrealized holding gains (losses) - Comprehensive income (loss) $ (40,475 ) $ (45,486 ) $ (169,525 ) $ (208,694 ) Basic and diluted income (loss) per common share: $ (.01 ) $ (.01 ) $ (.05 ) $ (.06 ) Weighted average number of common shares outstanding 3,509,877 3,509,877 3,509,877 3,509,877 SEE ACCOMPANYING NOTES TO UNAUDITED FINANCIAL STATEMENTS 4 CAMBRIDGE HOLDINGS, LTD. STATEMENTS OF CASH FLOWS (UNAUDITED) Six months ended December 31, 2009 2008 CASH FLOWS FROM (TO) OPERATING ACTIVITIES: Net (loss) $ (169,525 ) $ (208,694 ) Adjustments to reconcile net income (loss) to cash provided (used) by operatingactivities: Depreciation and amortization 1,152 1,543 Stock-based compensation - 96,100 Noncash charges 56,616 - Deferred income taxes (213,500 ) - Unrealized (gains) losses on trading investment securities 46,308 66,015 Realized (gains) losses on trading investment securities 243,478 - Realized Losses on Fixed Asset Disposal 3,098 - Changes in: Other assets 17,121 36,491 Accrued expenses and other 866 (1,092 ) Cash flows (used) by operating activities (14,386 ) (9,637 ) CASH FLOWS FROM (TO) INVESTING ACTIVITIES: Cash flows (used) by investing activities - - CASH FLOWS FROM (TO) FINANCING ACTIVITIES: Cash flows (used) by financing activities - - NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (14,386 ) (9,637 ) CASH AND CASH EQUIVALENTS, beginning of period 60,109 77,605 CASH AND CASH EQUIVALENTS, end of period $ 45,723 $ 67,968 Supplemental disclosure of cash flow information: Cash paid during the period for interest $ - $ - Cash paid during the period for income taxes $ - $ - Noncash financing – dividend distribution $ (412,480 ) $ - SEE ACCOMPANYING NOTES TO UNAUDITED FINANCIAL STATEMENTS 5 Cambridge Holdings, Ltd. Notes to UnauditedFinancial Statements INTERIM FINANCIAL STATEMENTS The accompanying financial statements of Cambridge Holdings, Ltd. (the “Company,” “we,” “us” or “our”) have been prepared in accordance with the instructions to quarterly reports on Form 10-Q. In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and changes in financial position at December 31, 2009, and for all periods presented, have been made. Certain information and footnote data necessary for a fair presentation of financial position and results of operations in conformity with accounting principles generally accepted in the United States of America have been condensed or omitted. It is therefore suggested that these financial statements be read in conjunction with the summary of significant accounting policies and notes to financial statements included in the Company’s Annual Report on Form 10-K filed with the Securities and Exchange Commission (the “SEC”) for the year ended June 30, 2009. The results of operations for the period ended December 31, 2009 are not necessarily an indication of operating results for the full year. Recently issued accounting pronouncements: In June2009, the Financial Accounting Standards Board (the "FASB") approved the FASB Accounting Standards Codification (“the Codification”) as the single source of authoritative nongovernmental generally accepted accounting principles ("GAAP"). All existing accounting standard documents, such as FASB, American Institute of Certified Public Accountants, Emerging Issues Task Force("EITF") and other related literature, excluding guidance from the SEC, have been superseded by the Codification. All other non-grandfathered, non-SEC accounting literature not included in the Codification has become nonauthoritative. The Codification did not change GAAP, but instead introduced a new structure that combines all authoritative standards into a comprehensive, topically organized online database. The Codification is effective for interim or annual periods ending after September15, 2009, and impacts the Company’s financial statements as all future references to authoritative accounting literature will be referenced in accordance with the Codification.
